Exhibit 10.1

 
CONSULTING AGREEMENT


This Consulting Agreement (this “Agreement”) is made and entered into as of
August 4, 2014 (the “Effective Date”), by and between Richard Geib, an
individual (the “Consultant”), and GlyEco, Inc., a Nevada corporation (the
“Company”).


RECITALS


Company is a green chemistry company focused on recycling glycol. Consultant is
an expert in the glycol industry. Consultant has been working with Company for
the past few years to develop and implement a proprietary technology for
recycling glycol.  Company wants to continue using Consultant. Consultant is
willing to provide his services to Company as an independent contractor.


TERMS


Company and Consultant (individually “Party” and collectively “Parties”) hereby
agree to the following terms:


1.           Engagement.  Subject to the terms and conditions of this Agreement,
Company hereby engages Consultant, and Consultant hereby accepts such
engagement, as an independent contractor of the Company to perform the Services
defined below.
 
2.           Consulting Services. Consultant shall hold the title of Chief
Technical Officer, as requested by Company, but Consultant is not an actual
corporate officer in the Company and does not have any authority to bind the
Company. “Services” to be performed by Consultant include, but are not limited
to, the following: (i) further develop and implement Company’s proprietary
glycol recycling technology; (ii) assist in implementing a strategic plan for
the commercialization of Company’s proprietary glycol recycling technology;
(iii) report to the Chief Executive Officer; and (iv) perform other duties as
requested by the Chief Executive Officer and agreed to in writing by Consultant.


3.           Compensation.  In consideration of Consultant’s full performance of
the Services during the Term (as defined below), Company will pay Consultant the
compensation outlined in Exhibit A attached hereto.


4.           Term of Engagement.  Consultant’s engagement shall commence on the
Effective Date and continue for a term of two (2) years (the “Term”).
Thereafter, Consultant’s engagement may be extended for additional one (1) year
terms by a written agreement signed by both Parties.


5.           Expenses. Company will reimburse Consultant for expenses incurred
during Consultant’s performance of the Services, including actual costs
associated with laboratory analysis. Consultant shall submit documentation
itemizing any expenses incurred on a frequent basis.
 
 
 

--------------------------------------------------------------------------------

 


6.           Responsibility of Company to Consultant. The Parties understand
that the success of the Company’s technology that has been developed previously
by Consultant will require that the Company has sufficient resources to properly
design, install and operate the equipment involved in the implementation of the
technology. This includes, but is not limited to: adequate and properly
qualified technical support engineers, chemists and other personnel; sufficient
capital to design, fabricate, install and make operational equipment required to
complete the plant in Elizabeth, N.J. including installation of an upgraded
laboratory as has been specified by Consultant; and other support resources as
requested by Consultant.


Consultant may, on occasion, contribute in writing to Company information to
assist in marketing and press releases or other public documents. Consultant
will be responsible only for his written input and not for the entire press
release, literature created or advertising, marketing or digital information
(website, etc.) of which his writing may only be a part. Consultant is not
responsible in any way for Company’s financing strategies, or other corporate
literature or documents. Consultant shall be indemnified and held harmless by
Company for any misleading information presented to potential investors or the
public. Without the express advanced written consent of the Consultant, Company
may not use his name in any press releases, marketing, promotions, on the
Company website or in advertising of any type. Consultant’s name should be
excluded from any documents except those that are required by law or for SEC
filings. Company will ask permission to use Consultant’s name in specific
instances and Consultant shall not unreasonably withhold his approval.


Company is aware that Consultant already possesses a wide scope of knowledge and
already works with many companies who produce glycol, antifreeze and heat
transfer fluids. Company understands that if Consultant provides leads and sets
up supply for Company to provide glycol to Consultant/WEBA customers then
Company is responsible for providing those customers with product of agreed
quality, timely delivery and proper documentation. Company accepts the
responsibility to Consultant to supply quality product so that Consultant’s
industry reputation is not damaged by Company providing poor quality products or
poor service.


7.           Ownership of Inventions.  Company acknowledges that Consultant has
previously developed processes and designs, prior to his association with the
Company, in glycol technology as part of WEBA’s business and that this prior
intellectual property will remain the Consultant’s property. Consultant may also
from time to time help WEBA’s customers with their glycol and antifreeze
processes. Should Company desire to use one of the previously designed processes
or intellectual property, Consultant and Company can reasonably discuss the
value and consideration for the development and its future use under license
from Consultant by the Company.


Under previous consulting agreement Consultant developed the following processes
for Company:


Glycol by-product and waste stream pretreatment, primary treatment, and post
treatment as described in the Company’s process patent filing; LERT treatment,
glycol odor treatment my ozonation and carbon treatment.
 
 
 

--------------------------------------------------------------------------------

 


Consultant acknowledges that these particular designs belong to Company. If
Consultant, during the period of this Agreement, discovers or designs any new
ideas, creates improvements, methods, apparatuses or formulae and any notes,
records, drawings, and designs related thereto specifically created for Company,
(collectively, the “Inventions”) then these Inventions, whether patentable or
copyrightable (or in any way protectable as intellectual property) will become
the sole property of Company.


Consultant also develops, from time to time, new processes for WEBA and WEBA
customers. Should Company wish to use any of these new designs or formulations
then a license agreement can be negotiated.


In addition, any Inventions which were designed specifically for Company and
constitute copyrightable subject matter are “works made for hire” as that term
is defined in the United States Copyright Act. Consultant will assign (or cause
to be assigned), and does hereby assign fully to Company, all Inventions and any
copyrights, patents, moral rights, trademarks, or other intellectual property
rights relating thereto. Consultant will assist Company, or its designee, at
Company’s expense, in every proper way to obtain, secure, maintain, extend, and
enforce Company’s rights in the Inventions and any copyrights, patents, moral
rights, trademarks, or other intellectual property rights relating thereto in
any and all countries, including, without limitation, the disclosure to Company
of all pertinent information and data with respect to the Inventions, the
execution of all applications, specifications, oaths, assignments, and all other
instruments which Company will deem necessary or advisable in order to apply for
and obtain, secure, maintain, extend, and enforce such rights and in order to
assign and convey to Company, its successors, assigns, and nominees the sole and
exclusive right, title, and interest in and to the Inventions, and any
copyrights, patents, moral rights, trademarks, or other intellectual property
rights relating thereto. Consultant’s obligation to execute, or cause to be
executed, when it is in Consultant’s power to do so, any such instrument or
papers will continue after the expiration or termination of this Agreement.


8.           Confidentiality.


8.1   Definition of Confidential Information.  Confidential information,
includes, but is not limited to patents, trade secrets, information protected by
copyright, and other proprietary information of or used by the Company, any of
its subsidiary or parent corporations or related entities, or the Company’s
agents, including without limitation, any financial and technical information,
information relating to acquisition targets, markets, products, services,
formulas, processes, techniques, practices, procedures, designs, research, data,
plans, ideas, know-how, and information about customers, suppliers and business
relationships, which information may be of value to a competitor.


8.2   Use of Confidential Information.  Consultant agrees (i) to keep
Confidential Information confidential and not to discuss or disclose it to
anyone other than appropriate Company personnel or their designees, except as
compelled by law pursuant to an order of a court of competent jurisdiction or
subpoena, in which case Consultant must first notify Company and seek
confidential treatment of the Confidential Information before disclosure, (ii)
not to use any Confidential Information for any reason or purpose other than to
perform the Services rendered to Company under this Agreement, and (iii) to take
all reasonably necessary and appropriate efforts to safeguard the Confidential
Information from disclosure to any person or entity other than Company and its
subsidiaries. Consultant’s obligations under this Agreement with respect to the
Confidential Information will survive the expiration or termination of this
Agreement and will continue for as long as the Company’s information remains
Confidential Information.
 
 
 

--------------------------------------------------------------------------------

 


8.3   Exceptions to Confidential Information.  Consultant retains the right to
be able to protect his industry contacts and WEBA customers from loss due to any
poor quality product made by Company or to let contacts/WEBA customers know if
there is a supply problem arising due to Company’s production. Consultant may
disclose Confidential Information if the information (i) is or later becomes
available to the public through no breach of this Agreement by Consultant, or
(ii) is communicated pursuant to an order by court or government agency.


9.           Non-Solicitation. As further inducement for Company to enter into
and perform under this Agreement, Consultant will not, during the term of this
Agreement and for a period of one (1) year following the expiration or
termination of this Agreement: (a) hire any employee or independent contractor
of Company; (b) induce or attempt to induce, directly or indirectly, any
employee of Company to leave his or her employment with Company; (c) interfere,
in any way, with the relationship between Company and its employees; (d) induce
or attempt to induce any customer, supplier, licensee, or business relation of
Company to cease doing business with Company, or in any way interfere with the
relationship between any customer, supplier, licensee, or business relation of
Company; with the exception of WEBA customers; or (e) solicit, directly or
indirectly, either for himself or any other person or entity, the business of
any person or entity known to Consultant or reasonable believed by Consultant to
be a customer of Company, whether or not Consultant had personal contact with
such person or entity.


10.         Indemnification.  Consultant will indemnify Company and its parents,
affiliates, officers, directors, stockholders, employees, and agents from and
against any losses, costs, fees, or expenses suffered or incurred by Company or
its parents, affiliates, officers, directors, stockholders, employees, and
agents arising out of or relating to: (a) a breach of any term or condition of
this Agreement by Consultant or the inaccuracy of any representation of
Consultant set forth in this Agreement; (b) Consultant’s failure to pay any
employment related taxes when due or to properly withhold such taxes; or (c) the
characterization by any governmental entity or other third party that the legal
status of the relationship between Company and Consultant is anything other than
that of an independent contractor relationship.  Company will indemnify
Consultant from and against any losses, costs, fees, or expenses suffered or
incurred by Consultant arising out of or relating to a breach of any term or
condition of this Agreement by Company or the inaccuracy of any representation
of Company set forth in this Agreement.


11.         Termination.


11.1   Termination by Company.  Company may terminate this Agreement immediately
if: (i) Company sells substantially all of its assets to a third party; (ii)
Company sells or exchanges a majority of its outstanding shares to a third party
in one transaction; (iii) Company merges or consolidates with another company;
(iv) Company files for bankruptcy; (v) Consultant’s actions substantially harm
Company’s reputation, (vi) Consultant breaches confidentiality restrictions
under Section 6 of this Agreement; or (vii) Consultant materially breaches this
Agreement.
 
 
 

--------------------------------------------------------------------------------

 


11.2 Termination by Consultant. Consultant may terminate this Agreement at any
time, with no notice, if Company has potentially damaged Consultant’s reputation
in the industry this includes but is not limited to false advertising,
exaggeration of facts, hiring or retaining incompetent employees that make it
impossible for Consultant to properly do his job, lack of funds for operation or
necessary plant upgrades, missed payments to consultant or consultant’s company
(WEBA), the Company’s stock dropping below twenty-five (25) cents a share of
publically traded stock.


11.3   Termination.  Either Party may terminate this Agreement upon providing
ninety (90) days written notice to the other Party.


12.         Remedies.  The rights and remedies of Section 10 are not exclusive
and are in addition to any other rights and remedies each Party may have in law
or in equity.


13.         Injunctive Relief.  In the event Consultant violates any of the
restrictions contained in this Agreement, it is agreed and acknowledged that
Company will suffer irreparable harm for which an adequate remedy at law does
not exist and, therefore, Company will be entitled to preliminary and permanent
injunctive relief, as well as damages and an equitable accounting of all
earnings, profits, and other benefits arising from such violation, which right
will be cumulative and in addition to any other rights or remedies to which
Company may be entitled.


14.         Miscellaneous.


14.1   Independent Contractor.  Nothing herein shall be construed to create an
employer-employee relationship between Company and Consultant. Consultant is an
independent contractor and not an employee of the Company or any of its
subsidiaries or affiliates. The consideration set forth in Section 3 shall be
the sole consideration due Consultant for the services rendered hereunder. It is
understood that the Company will not withhold any amounts for payment of taxes
from the compensation of Consultant hereunder. Consultant will not represent to
be or hold herself out as an employee of the Company.  Consultant agrees to pay
all taxes, including self-employment taxes, and to indemnify the Company in the
event the Company is required to pay any such taxes on behalf of the Consultant.
 
14.2   No Implied Waiver.  A Party’s failure to strictly comply with a term of
this Agreement will not be considered an implied wavier of that term.
 
14.3  Entire Agreement.  This writing constitutes the complete and final
agreement between Parties and will not be changed or modified except by a
writing signed by all Parties to this Agreement.  This Agreement will supersede
all prior negotiations or agreements, whether written or oral.
 
 
 

--------------------------------------------------------------------------------

 
 
14.4  Exhibits, Schedules, and Recitals.  The recitals and all exhibits attached
to this Agreement are hereby incorporated into this Agreement.
 
14.5   Successors and Assigns.  This Agreement will be binding on the Company
and Consultant and each of their successors and assigns.
 
14.6   Notice.  Except as otherwise provided in this Agreement, all notices will
be in writing and will be considered effective when sent to the other Party by
facsimile, e-mail, certified mail, or hand delivery.
 
TO CONSULTANT: Richard Geib
                                    1213 North Sherman Avenue #351
                                    Madison, WI 53704
 
TO COMPANY:       GlyEco, Inc.
                                    4802 E. Ray Rd., Ste. 23-408
                                    Phoenix Arizona
 
14.7   Survival.  Sections 5, 6, 7, 8, 9, 10, 12, and 13 will survive the
expiration or termination of this Agreement in accordance with their terms.
 
14.8   Severability.  If one or more provisions of this Agreement are declared
illegal or unenforceable, such provision(s) shall not affect the validity or
enforceability of the other provisions.
 
14.9   Governing Law; Forum.  The laws of the State of Arizona will govern all
matters under this Agreement, notwithstanding any Arizona or other
conflict-of-law provisions to the contrary.  Exclusive jurisdiction of and venue
for any legal action between the Parties will be in the state and federal courts
serving Maricopa County, Arizona.
 
14.10 Counterparts.  This Agreement may be executed in any number of
counterparts, or by use of faxed counterpart signature pages, each of which
shall be an original, but all of which together shall constitute one instrument.
 


[SIGNATURES ON FOLLOWING PAGE]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.




COMPANY


GlyEco, Inc.


By: ____________________________
Name: John Lorenz
Title: Chairman & CEO




CONSULTANT


By: ____________________________
Name: Richard Geib, an individual




 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A


COMPENSATION


Consultant will receive the following compensation for performing the Services
during the Term of this Agreement:


·  
Cash compensation as follows:



o  
An initial engagement fee of $50,000; and



o  
A monthly consulting fee of $12,500 per month for the first year of the Term of
this Agreement ($150,000 total). Consultant and Company will renegotiate
consulting fee at the beginning of the second year, but fee will not be less
than $150,000 per year. Fee to be negotiated at the beginning of each term
thereafter.



·  
2,700,000 warrants to purchase shares of GlyEco common stock, par value $0.0001
per share, at an exercise price of $0.73 per share, which are to vest according
to the following schedule:

 
Vesting Date
 
Warrants Vested
   
Exercise Price
 
Expiration Date
August 4, 2014
  1,350,000     $0.73  
August 4, 2017
August 4, 2015
  1,350,000     $0.73  
August 4, 2018

 
The form of warrant is attached hereto as Exhibit B.  Consultant’s right to
purchase any unvested warrant shares will immediately terminate upon the
termination of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B


FORM OF WARRANT TO PURCHASE COMMON STOCK


[ATTACHED]
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 